DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 08/03/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 for the reasons identified below. It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

 	Regarding the IDS filed 08/03/2020:
 	The “Artificial intelligence driven automatic tumor detection and follow up, and precision medicine model for acoustic neuroma” has no date and is therefore not in compliance with 37 CFR 1.98.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an image receiving module, which receives, an image pre-processing module, which pre-processes, a target extracting module, which automatically detects and delineates, a feature extracting module, which automatically identifies, and a trend analyzing module, which analyzes in claims 1, 13, and 17; An image adjusting unit, which adjusts, an image calibrating unit, which calibrates, and a local image capturing unit, which captures in claims 2, 15, and 20; A judging module, which generates in claims 5, 14, and 18; A judgment outputting module, which outputs in claims 8 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites the limitation "the benign tumor region" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 1 recites the limitation “the tumor development trend” in lines 15-16. There is insufficient antecedent basis for this limitation in the claim.
13 recites the limitation "the benign tumor region" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 13 recites the limitation “the tumor development trend” in lines 16-17. There is insufficient antecedent basis for this limitation in the claim.
 Claims 2-12 and 14-16 are also rejected based on their dependency of the defected parent claims 1 and 13 above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter since it fails to be limited to embodiments which fall within a statutory category. 
The language of the claim raises a question as to whether the claim is directed merely to an abstract idea that is not tied to a technological art, environment or machine which would result in a practical application producing a concrete, useful, and tangible result to form the basis of statutory subject matter under 35 U.S.C. 101.
Claims 17-20 recite “a computer readable storage medium applied in a benign tumor development trend assessment system...”. Claim language does not comply with the requirements of MPEP 2106.01.I.  The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary 
Note that a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.

The prior art does not appear to teach or make obvious the subject matter of claims 1-16. However, the 35 U.S.C. 112(b) rejection must be overcome.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
 	Regarding independent claims 1 and 13, the closest prior art does not teach or suggest the claimed invention having “a feature extracting module, which automatically identifies the first ROI image and the second ROI image to obtain at least one first 
 	Regarding dependent claims 2-12 and 14-16, the claims have been found allowable due to its dependencies to claims 1 and 13 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Langenhuizen et al, “Prediction of transient tumor enlargement using MRI tumor texture after radiosurgery on vestibular schwannoma”.
 	Regarding claim 17, Langenhuizen discloses a computer readable storage medium applied in a benign tumor development trend assessment system, wherein the computer readable storage medium stores an image receiving module (Fig. 1; Section 2.A. Data;), an image pre-processing module (Fig. 1; Section 2.B. Pre-processing), a target extracting module (Fig. 1; Section 2.B. Pre-processing), a feature extracting module (Fig. 1; Section 2.B. Pre-processing and Section 2.C. Feature extraction) and a trend analyzing module (Fig. 1; Section 2.D. Classification), and the modules are executed by a processor of a computing device.
 	Regarding claim 18, the computer readable storage medium according to claim 17, Langenhuizen further discloses stores a judging module (Fig. 1; Section 2.D. Classification).
 	Regarding claim 19, the computer readable storage medium according to claim 18, Langenhuizen further discloses stores a judgment outputting module (Fig. 1; Section 2.D. Classification).
 	Regarding claim 20, the computer readable storage medium according to claim 17, Langenhuizen further discloses wherein the image pre-processing module comprises an image adjusting unit, an image calibrating unit and a local image capturing unit (Fig. 1; Section 2.B. Pre-Processing).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665